Case 6:20-cr-00098-CEM-EJK Document9 Filed 06/04/20 Page 1 of 1 PagelD 17

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
Orlando Division

UNITED STATES OF AMERICA

VS.

JOHN WESLEY MOBLEY, JR.

EXHIBIT LIST

Case No. 6:20-mj-1426

 

 

=

 

X__ Government Plaintiff Defendant Court
Exhibit | Date Date Objection | Description of Exhibit
No. Identified | Admitted | Witness
COPY OF Thorton)
| 6/4/2002 | 6/4/2020 No Liled in HAChUA COL)
Cer
Copy of pntadernt reper)
2 7 Th ap be
“ 6/4/2020 6/4/2020 No 2l) Ay Sheri 4 6B
We 7 S
Orang HEC

 

 

 

 

 

 

 

 

 

 

 
